Honorable Paul Doramus State Representative State Capitol Little Rock, AR  72201
Dear Representative Doramus:
This is in response to your request for an opinion on whether Arkansas statutes grant authority to a construction contractor's flagman to control or stop traffic in a construction zone on a state highway.
While Ark. Stat. Ann. 75-422 (Repl. 1979) requires all persons to comply with directions of police officers, we have found no similar statute requiring compliance with directions of construction contractor's flagmen.  Therefore, it is my opinion that Arkansas' statutes do not grant authority to such a flagman to control or stop traffic in a construction zone on a state highway.
The foregoing opinion which I hereby approve was prepared by Deputy Attorney General Thomas S. Gay.